Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2016

                                      No. 04-16-00287-CV

               IN THE INTEREST OF M.S. AND D.S., MINOR CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 15-0046-CV
                          Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Although the reporter’s record was due on June 6, 2016, no
reporter’s record has been filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s record in an
accelerated appeal to be filed within 10 days after the notice of appeal is filed). On June 23, 2016
court reporter Robin Brame filed a notice of late record seeking an extension of time to file the
record.
        We grant the extension of time and ORDER the court reporter to file the reporter’s record
on or before June 29, 2016. No further extensions of time will be allowed. See id. 35.3(c). If
the reporter’s record is not received by such date, an order may be issued directing Robin Brame
to appear and show cause why she should not be held in contempt for failing to file the record.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court